DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (e.g., claims 12, 13) in the reply filed on 03/30/2021 is acknowledged. Applicant is correct that the claims were incorrectly identified on page 3 of the Requirement for Restriction dated 02/24/2021. Claims 10 and 11 are directed to Species A and claims 12 and 13 are directed to Species B. Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.

Status of Claims
Claims 6-13 are pending in the application with claims 10-11 withdrawn. Claims 6-9 and 12-13 are examined herein.

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6, line 21: “a neutron flux” should recite “the neutron flux”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is indefinite because the limitation “a pull-out limit switch … outputting a signal for determining presence/absence of passing of the detector, for pulling out the detector from the measurement position within the nuclear reactor and stopping the detector at a predetermined stop position” is unclear. Is the pull-out limit switch or the signal “for pulling out the detector from the measurement position within the nuclear reactor and stopping the detector at a predetermined stop position”? What feature of either of the elements functions to pull out and stop the detector? The claim does not recite any structure that indicates the pull-out limit switch or the signal are capable of performing these functions. Similarly, the limitation “a safety limit switch … outputting a signal for determining presence/absence of passing of the detector and turning off power of the drive unit, for turning off the power of the drive unit and stopping movement of the detector” is unclear. Which of the safety limit switch and the signal are “for turning off the power of the drive unit and stopping movement of the detector” and what structure of either the safety limit switch or the signal is capable of performing these actions? If the signals are intended for performing these actions, the phrase “turning off power of the drive unit, for turning off the power of the drive unit” appears to be redundant. 

Claim 6 is further rejected because the structural relationship between the switches and the other system components is unclear. The claim recites the switches are in non-contact with the drive cable and the thimble tube, suggesting the switches can be located anywhere in the system as long as they are not in contact with the drive cable and the thimble tube. However, claim 6 further recites the switches output a signal 

Claim 6 recites “transmitting output signals from the pull-out limit switch and the safety limit switch.” It is unclear from the claims whether the output signals are the same as the “a signal for determining presence/absence of passing of the detector” as recited in lines 10-11 and the “a signal for determining presence/absence of passing of the detector and turning off power of the drive unit” in lines 14-15, or whether the output signals refer to different signals. Similarly, claims 8-9 are indefinite because it is unclear if “the output signal from the safety limit switch” refers to the signal recited in claim 6, line 10, the signal recited in claim 6, line 14, or the output signals recited in claim 6, line 17, or if these all refer to the same signal. 

Claim 7
Claim 7 is further indefinite because it is unclear the structural and/or functional relationship between the coil, current, and conductor resistance. The claim recites “a coil for generating a current as a result of change of conductor resistance,” but does not first recite any conductive structures. What element of the incore neutron instrumentation system is conductive? Additionally, it is unclear from the claim what feature of the coil allows it to generate a current. Does the coil portion include other structures, such as a magnet, used in combination with the coil which allows for the generation of a current? Is the coil made of a particular material, such as a conductive material, in which case, is the conductor resistance referring to the conductor resistance of the coil? For purposes of examination, and based on [0026] of the Specification, examiner assumes the conductor resistance is referring to the conductor resistance of the coil. 

Claims 8-9 are further indefinite because the limitation “the safety limit switch is provided at a side closer to the drive unit than the pull-out limit switch” is unclear. As discussed above, the structural relationship between the switches and the drive cable is unclear and it is further unclear what structure the “side” is a feature of. For instance, is safety limit switch provided at a side of the drive cable? Is the claim intended to recite the safety limit switch is provided at a position along the drive cable that is closer to the drive unit than a position of the pull-out limit switch along the drive cable? 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0259182 (“Sato”).

Regarding claim 6, Sato discloses (see Fig.1) an incore neutron instrumentation system (1) (Fig. 1) comprising:
a detector (8) measuring  neutron flux within a nuclear reactor (32) (Fig. 1, [0024]);
a drive cable (7) connected to the detector and moving the detector to a measurement position within the nuclear reactor (Fig. 1, [0028]);
a thimble tube (24) which is a hollow passage in which the detector and the drive cable move (Fig. 1, [0042]);

a control panel (10) for controlling the drive unit (Fig. 1, [0031]);
a pull-out limit switch (53) disposed in non-contact with the drive cable and the thimble tube (Fig. 1) and outputting a signal (122) for determining presence/absence of passing of the detector, for pulling out the detector from the measurement position within the nuclear reactor and stopping the detector at a predetermined stop position (Fig. 1, [0039]);
a safety limit switch (52) disposed in non-contact with the drive cable and the thimble tube (Fig. 1) and outputting a signal (121) for determining presence/absence of passing of the detector and turning off power of the drive unit, for turning off the power of the drive unit and stopping movement of the detector (Fig. 1, [0038], [0047]); and
a signal transmission unit (51) transmitting output signals (121, 122) from the pull-out limit switch and the safety limit switch, to the control panel (Fig. 1, [0032]), wherein
the detector is moved from an inside of the nuclear reactor to an outside of the nuclear reactor or from the outside of the nuclear reactor to the inside of the nuclear reactor (Fig. 1, [0042], [0046]), and a neutron flux generated within the nuclear reactor is measured ([0024], [0043]).

Regarding claim 8, Sato discloses the incore neutron instrumentation system according to claim 6 and further discloses wherein the safety limit switch is provided at a side closer to the drive unit than the pull-out limit switch (Fig. 1), and the drive of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim(s) 7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Publication No. 2014/0062464 (“Reymann”).

Regarding claim 7, Sato discloses the incore neutron instrumentation system according to claim 6, but does not explicitly disclose each switch including a coil portion.

Reymann teaches (see Reymann, Figs. 2-4) an apparatus (1) for determining a presence or absence of an object (11) within a tube (14) in a nuclear plant, the apparatus disposed in non-contact with the tube and including a coil (3) for generating a current as a result of change of conductor resistance (Reymann, Abstract, Figs. 2-4, [0013], [0049]).

	A POSA would have been motivated to modify the pull-out limit switch and the safety limit switch of Sato in view of Reymann because Reymann teaches its apparatus is “intended to be as free of degradation processes as possible and thus requires little maintenance” and by using a coil, “there is no need for the object to be detected to be magnetized separately” (Reymann, Abstract, [0014]).

Regarding claim 9
Regarding claim 13, Sato in view of Reymann teaches the incore neutron instrumentation system according to claim 7. Sato further discloses the control panel and signal transmission unit are disposed outside a nuclear reactor containment vessel (31) and the signal transmission unit is connected to the pull-out limit switch and the safety limit switch (Sato, Fig. 1), but does not disclose the signal transmission unit is mounted within the control panel. However, it would have been obvious to a POSA to mount the signal transmission unit within the control panel as a matter of design choice. This modification would not change the operation of the system and would provide the predictable advantage of locating all electronic control components of the system in the control room to protect them from the radioactive environment in the containment building. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art and shifting the position of the signal transmission unit would not modify the operation of the device. In re Japikse, 86 USPQ 70. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato.

Regarding claim 12, Sato discloses the incore neutron instrumentation system according to claim 6. Sato further discloses the control panel and signal transmission unit are disposed outside a nuclear reactor containment vessel (31) and the signal transmission unit is connected to the pull-out limit switch and the safety limit switch (Fig. 1), but does not disclose the signal transmission unit is mounted within the control panel. However, it would have been obvious to a POSA to mount the signal In re Japikse, 86 USPQ 70. 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646